Petition for rehearing is based on the sufficiency of the evidence to support the verdict and the alleged disqualification of the juror D. A. Fulwood. We have carefully examined all the evidence again, and reaffirm what was said in the main opinion on this point.
In addition to what was said in the main opinion as to the disqualification of D. A. Fulwood, we might state that the record shows that he (Fulwood) at the time he was selected as a juror had no recollection of having formed or expressed any opinion as to Lamb's guilt or innocence; that he heard the evidence of two witnesses at the preliminary hearing and was not positive, but did not remember having stated from what he heard that Lamb was guilty; that at the time he was sworn as a juror he had no opinion as to the guilt or innocence of Lamb, and that he had never at any time had any feeling against Lamb. On voir dire examination to determine his qualification as a juror Fulwood testified that he had read a detailed published account of the killing of Gates by Lamb, but that he could sit as a juror in his case and try him fairly and impartially and render a verdict according to the law and the evidence. The trial court was satisfied of the truth of these statements, and it is our opinion that they rebut any charge of Fulwood's disqualification.
In Spies v. State of Illinois, 123 U.S. 131, text 168,8 Sup. Ct. Rep. 21, 22, the Supreme Court of the United States held that although a person called as a juryman may have formed an opinion based upon rumor or upon newspaper statements but has expressed no opinion as to the truth of the newspaper statements, he is still qualified as a juror if he states that he can fairly and impartially render a verdict thereon in accordance with the the law and the evidence, and the court shall be satisfied of the truth of such statement. It is not a test question whether the juror will have the opinion which *Page 858 
he has formed from newspapers changed by the evidence, but whether his verdict will be based only upon the account which may here be given by witnesses under oath. Hopt v. Utah,120 U.S. 430, 7 Sup. Ct. Rep. 614. In Spies v. State of Illinois,supra, a stronger showing was made to disqualify the two jurors there challenged than was made in the case at bar, yet the Supreme Court of Illinois and the Supreme Court of the United States held them qualified. O'Connor v. State, 9 Fla. 215; Montague v. State, 17 Fla. 662; Denham v. State, 22 Fla. 664; English v. State, 31 Fla. 340, 12 South. Rep. 689; Olive v. State, 34 Fla. 203, 15 South. Rep. 925, Brown v. State, 40 Fla. 459,25 South. Rep. 63; Marlow v. State, 49 Fla. 7,38 South. Rep. 653; Melbourne v. State, 51 Fla. 69, 40 South. Rep. 189.
Petition for rehearing denied.
BROWN, C. J., AND WHITFIELD, ELLIS, AND STRUM, J. J., concur.
BUFORD, J., disqualified.